DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 13 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 22 October 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The amendment filed 29 April 2022 has been entered.  
Claims 1-3 and 5-20 remain pending in the application, wherein claims 1 and 13 have been amended, claim 4 is canceled, and claim 20 had been previously withdrawn due to restriction but now stands as being rejoined as outlined above.

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is the disclosure of Haynes Stellite Company (GB 612,001, previously cited; hereafter “HSC”) and the teachings of Hamano et al. (US PGPub. No. 2005/0271541, previously cited) in view of Eibl (WO 2019/191400, previously cited) as outlined in the Non-Final Office Action mailed 11 February 2022.  HSC teaches an alloy containing each of the claimed elements in overlapping amounts, but also includes significant amounts of Ni and Co.  The presence of additional elements (i.e. 2-25% Ni and 10-40% Co as taught by HSC at p. 1, lines 61-76) is excluded by the amended claim limitation of “consisting of” recited in claim 1.  Hamano teaches a martensitic steel suitable for a cylinder liner that has a composition that overlaps the instantly claimed composition, and Eibl teaches the material of a cylinder that may be lined.  However, Hamano teaches the composition to include 0.05-3.0% Cu and 0.05-3.0% Ni (paragraphs 0022-0025, and these additional elements (i.e. the non-zero amounts of Cu and Ni, which are not disclosed as optional additions) are excluded by the amended claim limitation of “consisting of” recited in claim 13. 
The prior art of Urano et al. (US Pat. No. 4,790,875, previously cited) was made of record but not relied upon in the Non-Final Office Action mailed 11 February 2022.  Urano discloses an abrasion resistant alloy containing each of the claimed elements in overlapping amounts, but also includes the addition of 0.2-0.8% P (Col. 1, lines 59-63 and Col. 2, lines 45-55), which is excluded by the amended claims limitation of “consisting of” recited in claims 1 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 6-7, filed 29 April 2022, with respect to the prior art of HSC have been fully considered and are persuasive in view of the amendment to claim 1.  The rejection of claims 1-3 and 5-12 under 35 U.S.C. 103 has been withdrawn. 
Applicant’s arguments, see p. 7-8, filed 29 April 2022, with respect to the prior art of Hamano in view of Eibl have been fully considered and are persuasive in view of the amendment to claim 13.  The rejection of claims 13-19 under 35 U.S.C. 103 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784